Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533) in view of Japan 641 (JP 2009-208641), Nakasai et al (US 6,330,896) and MacMillan (US 5,120,209) and optionally Japan 817 (JP 2003-320817).
	Numata discloses a heavy duty pneumatic tire (e.g. tire size 11R22.5) having a tread comprising a cap layer, a base layer, grooves, buttress regions, belt layers and sidewalls [FIGURE 1].  Numata does not recite providing the buttress region with a protruding portion.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Numata's heavy duty pneumatic tire (e.g. tire size 11R22.5) such that the buttress region is provided with a protruding portion protruding outwardly in a tire axial direction and extending in a tire circumferential direction, in a tire meridian cross-sectional view, a maximum protrusion height (hmax) of the protruding portion, with respect to an imaginary buttress surface in which outer surfaces other than the protruding portion in the buttress region are smoothly connected, is equal to or more than 3.0 mm and is in a range of 0.025 to 0.050 times a tread half width (Wt), and a cross-sectional area (Sa) of the protruding portion from the imaginary buttress surface is equal to or more than 20 mm since (1) Japan 641 teaches providing a heavy duty pneumatic tire (e.g. tire size 275/80R22.5) such that a buttress region of this tire is provided with a protruding portion 7 in a vicinity of ends of belt layers [FIGURES 1-5] wherein L' > 10 mm and β = 50 to 200% α to reinforce a shoulder rib of a tread of the tire and suppress deformation of the shoulder rib to improve rib tear proof performance of the tire and appropriately maintain durability performance of the tire [machine translation], (2) Nakasai et al teaches providing a heavy duty pneumatic tire (e.g. tire size 11R22.5) such that a buttress region of this tire is provided with a protruding portion 50 in a vicinity of a ends of belt layers [FIGURES 1A-1B] wherein a height of the protruding portion is 3 to 20 mm to disperse concentration of stress at ends of belt layers and to prevent temperature buildup, (3) MacMillan teaches providing a heavy duty pneumatic tire having a size of 11R22.5 such that a tread of this tire has a tread width of 7.4 to 8.7 inches (188-221 mm) and optionally (4) Japan 817 teaches providing a protruding portion on a buttress of a heavy duty pneumatic tire (e.g. tire size 11R22.5) such that the protruding portion is located in a vicinity of belt ends of belt layers of the tire to prevent generation of cracks on a surface of the buttress [FIGURES 102, machine translation]..  
	As to claim 2, Japan 641 teaches providing the protruding portion 7 with a triangular cross section [FIGURES 2-5].
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide the protruding portion such that the inner inclined surface comprises a first arc surface that is connected to the imaginary buttress surface smoothly and that has a concave arc shape with radius of curvature (Ri), the outer inclined surface comprises a second arc surface that is connected to the imaginary buttress surface smoothly and that has a concave arc shape with radius of curvature (Ro), and the radii of curvature (Ri) and (Ro) are greater than 10 mm and smaller than 30 mm since Nakasai et al shows providing inclined surfaces of the protruding portion on the buttress of the heavy duty pneumatic tire such that the inclined surfaces are curved concave surfaces [FIGURES 1A, 1B].  
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide Numata's heavy duty pneumatic tire such that the tread portion comprises, inside, belt layers comprising a first belt ply and a second belt ply that are superimposed from inwardly in a tire radial direction toward the tread surface in this order, and a height (La) in the tire radial direction from a tread grounding edge to the top portion of the protruding portion is in the range of 0.9 to 1.1 times a height (Lb) in the tire radial direction from the tread surface to an outer surface of an axially outer edge of the second belt ply since (1) Numata teaches that the heavy duty pneumatic tire comprises belt layers 7A, 7B, 7C, 7D [FIGURE 1] and (2) Japan 641 [FIGURES 1-5], Nakasai et al [FIGURES 1A-1B] and Japan 817 [FIGURES 1-2] teach locating a protruding portion on a buttress region of a heavy duty pneumatic tire in a vicinity of belt ends of belt layers of the tire.
	As to claim 5, Japan 641 teaches providing the peak D of the protruding portion radially below the bottom of the grooves [FIGURES 2-3].
	As to claim 6, Numata's heavy duty pneumatic tire shows the tire being configured such that the tread surface near a tread grounding edge and the buttress region are not provided with any narrow grooves extending continuously in the tire circumferential direction [FIGURES 1-2].
	As to claim 7, Numata's heavy duty pneumatic tire has an SOT structure in which an axially outer end portion of a tread rubber forming the tread surface is covered with a sidewall rubber forming an outer surface of the sidewall portion [FIGURES 1-2]..
	AS to claims 8 and 9, it would have been obvious to one of ordinary skill in the art to provide Numata's heavy duty pneumatic tire such that an outermost end in the tire radial direction of a boundary surface between the tread rubber and the sidewall rubber is exposed to an outward location in the tire radial direction of the top portion of the protruding portion [claim 8], a distance in the tire radial direction between the outermost end of the boundary surface and an outer intersection of the protruding portion with the imaginary buttress surface is less than 5 mm [claim 9] since (1) Numata shows a boundary between tread rubber and sidewall rubber being exposed at a location radially between the tread surface and the groove bottoms and (2) Japan 641, Nakasai et al and the optional Japan 817 suggest providing a buttress region of a heavy duty pneumatic tire with a providing portion as explained above.  .
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide Numata's heavy duty pneumatic tire such that the tread rubber comprises a cap rubber layer forming the tread surface and a base rubber layer being adjacent inwardly of the cap rubber layer in the tire radial direction, and on a first reference line (X1) that extends in parallel with the tread surface passing the top portion of the protruding portion, a thickness (ta) of the sidewall rubber is smaller than a thickness (tb) of the cap rubber layer since (1) Numata teaches providing the heavy duty pneumatic tire such that the tread of this tire comprises a cap layer and a base layer and such that thickness LA of the cap layer is 10 to 30% thickness LT and thickness LS of the sidewall rubber is 10-20% thickness LT wherein thickness LT and thickness LS are determined an imaginary line X extending from the widest belt [FIGURES 1-2] and (2) Japan 641 [FIGURES 1-5], Nakasai et al [FIGURES 1A-1B] and Japan 817 [FIGURES 1-2] teach locating a protruding portion on a buttress region of a heavy duty pneumatic tire in a vicinity of belt ends of belt layers of the tire.  .
	As to claims 11 and 14, it would have been obvious to one of ordinary skill in the art to provide Numata's heavy duty pneumatic tire such that the sidewall rubber has loss tangent (tan delta) being greater than loss tangent (tan delta) of the cap rubber layer [claim 11], loss tangent (tan delta) of the sidewall rubber is greater than loss tangent (tan delta) of the base rubber layer [claim 14] since Numata teaches providing the heavy duty pneumatic tire such that tan delta at 70oC of the cap rubber is 0.07 to 0.90, tan delta of the base rubber at 70oC is 0.035 to 0.055 and tan delta at 70oC of the sidewall rubber is 0.045 to 0.090. 
	As to claim 12, it would have been obvious to one of ordinary skill in the art to provide Numata's pneumatic tire such that the tread portion is provided with one or more shoulder lateral grooves having axially outer ends opening at the buttress region, and groove bottoms of the outer ends of the shoulder lateral grooves are located on the outer inclined surface of the protruding portion since (1) Japan 641 teaches that the tread of a heavy duty pneumatic tire may be providing such that the lug grooves are provided on the shoulder rib [machine translation] and (2) official notice is taken that it is well known / conventional per se in the tire tread art to provide a heavy duty pneumatic tire such that the tread comprises circumferential grooves and shoulder land portions wherein the shoulder land portions comprise lateral grooves separating blocks and wherein the circumferential grooves and lateral grooves have the same depth.   .
	As to claim 13, it would have been obvious to one of ordinary skill in the art to provide Numata's heavy duty pneumatic tire such that a second reference line (X2) that extends in parallel with the tread surface and passing an outer intersection of the protruding portion and the imaginary buttress surface traverses the base rubber layer since (1) Numata teaches providing the heavy duty pneumatic tire such that the tread comprises a cap layer and base layer as shown in FIGURES 1 and 2; the base rubber layer having a thickness TA of 25 to 45% thickness TT. and (2) Japan 641 [FIGURES
1-5], Nakasai et al [FIGURES 1A-1B] and Japan 817 [FIGURES 1-2] teach locating a protruding portion on a buttress region of a heavy duty pneumatic tire in a vicinity of belt ends of belt layers of the tire.


Remarks
4)	The remaining references are of interest.
5)	No claim is allowed.
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 24, 2022